

116 S4722 IS: Transportation and Logistics Hiring Reform Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4722IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to establish a standard of care for the selection by certain entities of motor carriers.1.Short titleThis Act may be cited as the Transportation and Logistics Hiring Reform Act of 2020.2.Motor carrier selection standard of care(a)In generalChapter 131 of title 49, United States Code, is amended by adding at the end the following:13104.Motor carrier selection standard of care(a)DefinitionsIn this section:(1)Covered entity(A)In generalThe term covered entity means a person acting as—(i)a shipper;(ii)a consignee;(iii)a broker;(iv)a freight forwarder;(v)a household goods freight forwarder;(vi)an ocean transportation intermediary;(vii)an indirect air carrier;(viii)a customs broker; or(ix)a motor carrier.(B)ExclusionsThe term covered entity does not include—(i)an individual shipper; or(ii)a broker for the transportation of passengers.(2)Motor carrierThe term motor carrier means a motor carrier (including a household goods motor carrier) that is subject to the jurisdiction of the Secretary under section 13501.(b)Standard of careBefore tendering a shipment, but not more than 45 days before the date on which the shipment is picked up by a motor carrier, a covered entity shall verify that the motor carrier, as of the time of the verification—(1)is registered under section 13902;(2)does not have an unsatisfactory safety fitness rating; and(3)has not otherwise been ordered to discontinue operations by the Federal Motor Carrier Safety Administration.(c)Application of standard of careIn any civil action in Federal or State court for damages in which it is asserted or alleged that a covered entity acted negligently in the selection or retention of a motor carrier, the covered entity shall be considered to have acted reasonably and prudently in the selection of the motor carrier for the transportation of property if the covered entity establishes that the covered entity verified information relating to the motor carrier through the Federal Motor Carrier Safety Administration, in accordance with subsection (b)..(b)Clerical amendmentThe analysis for chapter 131 of title 49, United States Code, is amended by adding at the end the following:§ 13104. Motor carrier selection standard of care..